A Differentiated Model with Sustainable Advantage May Nasdaq: GLRE 1 We are a Cayman Islands specialty property and casualty reinsurerwith a differentiated reinsurance and investment strategy Greenlight Re Vision nCapitalize on inefficiencies in the traditional approach toreinsurance nGenerate superior underwriting economics nDerive superior returns from both sides of the balance sheet nMaintain a highly skilled and focused team nAlign long-term management and shareholder interests nFocus on long-term growth in book value per share 2 Greenlight Re Model Focus on downside on a deal-by-deal basis Fewer, bigger deals that areimportant to our clients and us Focus on deal economics Bottom-up approach tounderwriting portfolio Portfolio is sum total of goodopportunities Small team of highly skilledgeneralists Capital preservation on investment-by-investment basis Concentrate on best investment ideas Focus on business economics Bottom-up approach to investment selection Portfolio is sum total of good opportunities Small team of highly skilled generalists Liability Asset DELIVER SUPERIOR LONG-TERM GROWTH IN BOOK VALUE A fundamentally different, symmetric approach to the reinsurance business 3 Len Goldberg, CEO Bart Hedges, President & CUO Tim Courtis, CFO Brendan Barry SVP Sherry Diaz Controller Kerry Berchem General Counsel (Partner, Akin Gump) Faramarz Romer Reporting and Compliance Mandy Vodak-Marotta Operations Manager Rene Shortridge Office Administrator Parker Boone VP Claude Wagner VP Analyst Open Nadia Dilbert Underwriting Assistant Andie Welsch VP Isaac Espinoza Analyst Tom Curnock VP VP Actuary Open 4 Underwriting Philosophy Lead underwriter for majority oftransactions Generalists with flexibility to look at a wide range of opportunities Rigorous modeling combined with practical underwriting experience Each contract stands on its own Incorporate risk-aversion into pricing Focus on transaction economics rather than on earnings or premium growth Cradle-to-grave underwriting and administration process 5 Cyclical Opportunities Source:National Association of Insurance Commissioners (NAIC) Annual Statement Database. 6 Investment
